Citation Nr: 0513080	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain with arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for approximately 20 years 
before separation from service in April 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2004, the RO also denied a rating in excess of 
20 percent for service-connected diabetes mellitus.  The 
veteran was informed of this decision and his appellate 
rights in an October 2004 letter.  The veteran has not 
indicated any intention to appeal this decision.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for a rating in excess of 
20 percent for diabetes mellitus is not currently before the 
Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, it is noted that service connection was 
established for low back strain with arthritis of the 
thoraco-lumbar spine upon rating decision in May 1983.  A 
noncompensable rating was assigned, effective from May 1, 
1983.  In August 1998, the RO increased the disability rating 
to 20 percent, effective from March 3, 1998.  In August 2000 
and in December 2004, the RO confirmed and continued the 20 
percent rating.  The Board notes that in the August 2000 
rating decision, the RO denied service connection for status 
post laminectomy with subsequent decompression and interbody 
fusion at L4-L5 and specifically determined that this 
condition was not related to the service-connected low back 
strain with arthritis.    

The record reflects that D. R., M.D., conducted VA 
examinations in January 2003 and November 2004.  It was 
specifically noted that the examiner did not have the claims 
file for review in 2003, and it is unclear as to whether the 
file was reviewed by the physician in 2004.  It is also 
unclear as to which, if any, of the veteran's current low 
back manifestations are part and parcel of his service-
connected low back strain with arthritis as opposed to his 
nonservice-connected status post laminectomy with subsequent 
decompression and interbody fusion at L4-L5.  The Board notes 
that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected chronic low back strain with arthritis.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 
3.102 (2004).

For an accurate reflection of current manifestations that are 
the result of the service-connected lumbar strain with 
arthritis, it is the Board's conclusion that a 
contemporaneous examination is necessary.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Such is the case here.  

Accordingly, this case is REMANDED for further development:  

1.  The claims file should be forwarded 
to Douglas Reed, M.D., at the VA facility 
in Temple, Texas, who conducted the 
January 2003 and November 2004 VA 
examinations.  (If he is unavailable 
forward to another VA specialist who may 
schedule an examination of the veteran if 
necessary).  The entire claims file must 
be made available to the physician and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  Any 
appropriate tests and studies should be 
accomplished, (with all associated 
findings made available to the orthopedic 
examiner prior to completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should offer an express 
opinion as whether it is possible to 
distinguish the symptoms and effects of 
the veteran's service-connected chronic 
low back strain with arthritis, from 
impairment attributable to nonservice-
connected disability (to include status 
post laminectomy with subsequent 
decompression and interbody fusion at L4-
L-5).  If it is not possible to separate 
the symptoms and effects of service-
connected and nonservice-connected 
disability, the examiner should clearly 
so state.

2.  To help avoid future remand, the AMC 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC should adjudicate the claim for a 
rating in excess of 20 percent for 
chronic low back strain with arthritis in 
light of all pertinent evidence and legal 
authority.  In particular, the AMC should 
cite and address all pertinent former and 
revised spinal rating criteria.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a SSOC and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  By this action, 
the Board intimates no opinion, legal or 
factual, as to the ultimate disposition 
warranted.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




